Citation Nr: 1828542	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  14-34 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent prior to May 15, 2017, and in excess of 70 percent thereafter for service-connected posttraumatic stress disorder (PTSD) with depressive disorder.

2.  Entitlement to an effective date prior to March 23, 2012, for the award of a 50 percent rating for PTSD with depressive disorder.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to May 15, 2017.  


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney-at-Law




ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which increased the rating assigned to the Veteran's service-connected PTSD to 50 percent, effective March 23, 2012.

In an August 2017 rating decision, the RO increased the rating assigned for PTSD to 70 percent, effective May 15, 2017.  Despite the grant of a higher rating, the Veteran has not been awarded the highest possible rating, and the claim remains in appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993) (in a claim for an increased rating, the Veteran is presumed to be seeking the maximum benefit allowable).

The Board notes that additional evidence was added to the record after the issuance of the August 2017 supplemental statement of the case (SSOC), to include the report of an October 2017 VA PTSD examination.  Although the Veteran has not waived initial AOJ consideration of this evidence, the Board finds that such a waiver is not necessary.  The additional evidence does not show a change in PTSD symptoms and is, thus, essentially cumulative of evidence previously considered by the agency of original jurisdiction (AOJ), to include the May 2017 VA PTSD examination report.  See 38 C.F.R. § 20.1304 (2017).

Finally, the Board notes that the issue of entitlement to a TDIU was raised by the Veteran during the course of the appeal.  In a December 2017 rating decision, the RO granted entitlement to a TDIU, effective May 15, 2017.  Insofar as the RO did not award TDIU for the entirety of the period under review, and because entitlement to TDIU was raised by the record prior to May 15, 2017 in relation to his increased rating claim for PTSD, the question of whether a TDIU may be awarded prior to May 15, 2017 remains at issue and is discussed below.  


FINDINGS OF FACT

1.  A claim for an increased rating for PTSD with depressive disorder was received on March 23, 2012.

2.  For the entirety of the period under review, to include the one-year look back period prior to the Veteran's March 23, 2012 claim for increase, the Veteran's PTSD with depressive disorder has manifested in symptoms causing occupational and social impairment with deficiencies in most areas.  Total occupational and social impairment is not shown by the record at any time.
 
3.  For the entirety of the period under review, to include the one-year look back period prior to the Veteran's March 23, 2012 claim for increase, the Veteran's service-connected PTSD with depressive disorder has prevented him from securing and following substantially gainful employment. 


CONCLUSIONS OF LAW

1.  From March 23, 2011, the criteria for the assignment of a 70 percent rating, but no higher, for PTSD with depressive disorder have been met.  38 U.S.C. §§ 1155, 5110 (2012); 38 C.F.R. §§ 3.321, 3.400, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2017).

2.  From March 23, 2011, the criteria for the award of a TDIU on a schedular basis have been met.  38 U.S.C. § 1155, 5110 (2012); 38 C.F.R. §§ 3.400, 4.16(a) (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating - PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Consideration of the appropriateness of "staged ratings" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In the present case, service connection for PTSD was granted in April 2010, at which time the AOJ assigned an initial 30 percent rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, effective January 27, 2010.  The Veteran filed a claim for increase in March 2012.  The August 2012 rating decision currently on appeal increased the rating to 50 percent effective March 23, 2012.  An August 2017 rating decision increased the rating to 70 percent, effective May 15, 2017.

Mental disorders are evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130.  

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability rating to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms.  A veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

In connection with his March 2012 increased rating claim, the Veteran underwent a VA PTSD examination in August 2012.  He endorsed symptoms including sleep disturbance; irritability and anger; detachment and social isolation; decreased attention/concentration; ruminations; suicidal ideation; auditory hallucinations; and a decreased interest in activities.  The VA examiner noted diagnoses of chronic PTSD and depressive disorder with psychotic features, and explained that it was not possible to differentiate what portion of each symptom was attributable to each diagnosis.  

The Veteran shared that he was divorced and had not been in a romantic relationship since his divorce.  He had seen his one son one time since 2010.  He stated that he lived alone and did not see his siblings.  He has a neighbor who checks on the Veteran periodically and brings the Veteran food.  The Veteran remarked that he did not drive long distances due to problems with attention and concentration.  He stated that his hobbies included yard work, riding his bicycle, fixing cars, and watching television, including sports.  He no longer worked after the plant where he had worked for 30 years shut down in 2008.  He said that he did not think he would be able to work due to the side effects of his medications, and the fact that he struggled with concentration and memory problems.

The Veteran denied suicide attempts and stated that he received regular mental health treatment.  He took medications, including Alprazolam and Prazosin, which he said helped his nightmares but had a side effect of sedation.  He said he could only begin to function in the middle of the day.  His symptoms included: depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  He said that he experienced periods of crying and anxiety, would have moments of feeling "heated all over" with a "lump in his throat" and needing to sit down to regain composure.  Those symptoms were magnified when watching the news or in crowds of people.  The examiner noted that the Veteran reported "moderately severe" symptoms of PTSD that he believed were worse because of having more time on his hands.  He said his chronic sleep impairment was a significant problem because if he took medication, he was sedated the next day, and if he did not take medication, he had nightmares and vivid dreams about Vietnam.  He also believed that his memory problems were a side effect of his medication.  The examiner diagnosed chronic PTSD with severe recurrent major depression with psychotic features.  

The examiner noted that the Veteran could manage his financial affairs and did not have trouble with maintaining minimum personal hygiene or with activities of daily living.  His mood at the examination was "uncomfortable," and he stated that he was never relaxed because he was constantly waiting for something bad to happen.  He was easily distracted and demonstrated difficulty sustaining attention.  He reported hearing auditory hallucinations but was vague in his description and hesitant to provide details.  

A February 2013 VA treatment note shows that the Veteran avoided talking to people, had trouble trusting people, and had no support system.  

A May 2013 VA treatment note shows that the Veteran was alert and oriented to time, person, and place; he was appropriately dressed and groomed with good eye contact; his speech was normal in rate and volume; and there was no evidence of tangentiality or circumstantiality.  He denied hallucinations or suicidal or homicidal ideation at that time.
At a May 2014 VA treatment session, the Veteran was described by the VA clinician as "irritable" throughout the interview.  He stated that he was sleeping 3 to 4 hours per night and needed refills for his medications.  He provided short, one-word answers and refused to answer questions.  He denied depression, anxiety, and suicidal and/or homicidal ideation.  He endorsed nightmares and said he continued to take Prazosin for his nightmares with mild improvement.  He denied problems with mood, explaining, "this is who I am."  He denied hallucinations or paranoia.  He refused to participate in psychotherapy.  He had an irritable mood, and had good attention and concentration.  The clinician deemed him "stable" at that time.

July 2014 and October 2014 VA treatment notes show that the Veteran was irritable, hypervigilant, jumpy, and distracted.  He reported that he was sleeping 4 to 5 hours per night, and endorsed daily, frequent, disturbing memories of Vietnam.  He said being retired was a big adjustment and he tried to keep busy with exercise and restoring cars.  He reported being isolated and avoiding close relationships.

He underwent a VA PTSD examination in May 2017.  The examiner equated his level of impairment to that of occupational and social impairment with deficiencies in most areas.  The Veteran explained that he continued to live alone and had given up on pursuing a romantic relationship, as he could not make a relationship last.  He said the relationship with his son was not good, and that he did not have much contact with his siblings.  He further stated that he had no social relationships and spent most of his time alone.  His hobbies included some yard work, some exercise, and occasionally working on old cars.  

The Veteran said he was last involved in mental health treatment in 2014, though he continued to take medication.

On examination, the Veteran was casually dressed with adequate grooming and hygiene, with clear and coherent speech, an unremarkable thought process, and mildly irritable but generally cooperative attitude.  His current mood was "nervous," and he stated that he felt better when he was alone.  His affect was constricted and irritable.  
The Veteran expressed problems with sleep.  He said he had nightmares every night and said he sometimes had night sweats.  He said that he ran out of energy by the afternoon, and had a reduced appetite.  He endorsed chronic feelings of depression.  He denied panic attacks but described a chronic level of anxiety, particularly as related to his son.  He noted increasing problems being around people and maintaining relationship with people. 

He underwent another VA examination in October 2017.  The VA examiner attributed the symptoms of recurring and distressing memories/dreams related to trauma; avoidance of trauma-related stimuli; hypervigilance; and exaggerated startled response; to PTSD; and attributed other symptoms, including depression, anhedonia, worthlessness, auditory hallucinations, and suicidal ideation, to the Veteran's depressive disorder.  Symptoms such as sleep disturbance, irritability, and social isolation/detachment were noted to overlap.

The VA examiner described the Veteran's level of impairment as that of occupational and social impairment with deficiencies in most areas, but noted that based on the overlap in symptoms, it was impossible to separate the impairment in functioning related solely to either PTSD or depression.

The Veteran expressed again that he lived alone and did not have romantic relationships, or relationships with his siblings or son.  He reported that he did not like being around people, but it bothered him that people did not like being around him.  He further reported that he had Vietnam-related memories that upset him, and therefore he avoided watching the news or being in crowds.  He also reported having frequent hallucinations and he stated that he dreaded going to bed for fear of having bad dreams.  He reported generally low energy and drive.  The examiner noted that he could manage his financial affairs and was fully oriented.

After a careful review of all lay and medical evidence of record pertinent to the appeal period, the Board finds that the most persuasive evidence regarding the overall severity of his social and occupational impairment due to his service-connected PTSD supports the award of a 70 percent rating, but no higher, for the entire period under review.  
As discussed above, throughout the appeal period, to include at his August 2012 VA examiner, the Veteran's psychiatric disability has been manifested by: sleep disturbance and impairment; nightmares; irritability and anger; social detachment and isolation, including from his own family members; decreased interest in activities; limited social relationships; mild memory loss; concentration problems; anxiety and crying spells; suicidal ideation, and auditory hallucinations.  Collectively, the Board finds that these symptoms, as they are exhibited by this Veteran, are of the type, extent, severity, and/or frequency that more nearly approximate occupational and social impairment with deficiencies in most areas, warranting the assignment of an increased rating to 70 percent. 

Total occupational and social impairment, warranting the assignment of a 100 percent rating, is not shown by the record.  Indeed, although the Veteran does not work, he is able to maintain hobbies, exercise, and accomplish tasks around the house including gardening and working on old cars.  While long-lasting relationships do not develop, the Veteran does interact and talk with other women.  See the October 2017 VA examiner's report.  Although the Veteran experiences occasional auditory hallucinations, persistent delusions or hallucinations are not shown by the record.  The Veteran has not exhibited gross impairment in thought processes or communication; grossly inappropriate behavior; disorientation; or severe memory loss.  When asked to assess the level of severity of the Veteran's psychiatric disability, no VA examiner has indicated that "total occupational and social impairment" exists.  Rather, at its worst, the Veteran has been identified by VA medical professionals as having mental health disabilities manifested in occupational and social impairment with deficiencies in most areas, warranting the assignment of the 70 percent rating.  

The Board notes that, in analyzing this claim, the symptoms identified in the General Rating Formula for Mental Disorders have been considered not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms to warrant a higher rating for PTSD.  See Mauerhan, supra.  

In assessing the severity of his PTSD, the Board has considered the competent lay assertions regarding the symptoms the Veteran has experienced and observed.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the criteria needed to support a higher rating require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support the assignment of a rating higher than the 70 percent rating that has now been assigned.

In sum, the Board finds that the Veteran's PTSD symptoms more nearly approximate the criteria under Diagnostic Code 9411 for a rating of 70 percent, but no higher, throughout the period under review.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130.

II. Entitlement to an Earlier Effective Date

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  If an increase in disability precedes the claim by a year or less, the proper effective date is the date that the increase is shown to have occurred, or be factually ascertainable.  38 C.F.R. § 3.400(o)(2).

Effective March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014). This rulemaking also eliminated the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims for increase, and revised 38 C.F.R. § 3.400(o)(2).  These amendments, however, are only applicable with respect to claims and appeals filed on or after March 24, 2015, and are not applicable in the present case.  Id. at 57,686.
Under the former regulations governing informal claims, any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant or his representative, may be considered an informal claim. Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim. When a claim has been filed which meets the requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim. 38 C.F.R. § 3.155 (2014).

The Board finds that the date of the Veteran's increased rating claim was March 23, 2012, and neither the Veteran nor his representative contend otherwise.  In an April 2010 rating decision, the RO granted service connection for PTSD and assigned a 30 percent rating, effective January 27, 2010, the date the Veteran filed his claim for service connection.  While a timely Notice of Disagreement (NOD) was filed and statement of the case (SOC) issued, the Veteran did not file a timely substantive appeal.  However, he submitted correspondence through his representative in March 2012, indicating that he was planning to file a claim for an increased rating for his service-connected PTSD.  Though a formal claim was filed in May 2012, the RO treated the March 2012 letter as a claim for an increased rating, and in an August 2012 rating decision, assigned an increased evaluation of 50 percent, effective March 23, 2012.  In December 2012, the Veteran submitted an NOD expressing disagreement with the effective date of the evaluation assigned as well as the evaluation itself.

There is no evidence, both lay or medical, that has been argued to represent a claim for increase prior to March 23, 2012.  Indeed, it is the Veteran and the Veteran's attorney's assertion that the increase (now to 70 percent) should be made effective on March 23, 2011, as evidence demonstrating worsening severity was shown in the medical evidence during the one-year look back period from the date of claim.  

Considering the evidence of record under the laws and regulations as set forth above and given the findings in this decision, the Board concludes that an effective date of March 23, 2011, but no earlier, is warranted for the assignment of a 70 percent rating.

In this regard a March 2011 VA treatment report specifically documents an assessment of chronic PTSD with "severe" major depressive disorder with psychotic features.  Prior to this time, the Veteran had not been identified as having psychotic features, and in a prior April 2010 VA examination, his disability was described as only "moderate" in severity.  Moreover, at a November 15, 2011 VA assessment, the Veteran reported that he heard voices on occasion and seemed "sad and withdrawn, like holding something inside him."  Though he denied attempting suicide, when asked about it, he replied, "I feel weak, like giving up, is it suicidal? I saw people being killed."  The clinician noted that the Veteran was in need of continued mental health services to maintain stabilization.  

Resolving all doubt in the Veteran's favor, the Board finds that the evidence above demonstrates a worsening of symptoms as early as one year prior to the date of the Veteran's increased rating claim.  Accordingly, an effective date of March 23, 2011, but no earlier, for the assignment of the newly increased rating to 70 percent is warranted.  

III.  Entitlement to a TDIU prior to May 15, 2017

As noted in the Introduction above, the RO awarded entitlement to TDIU, effective May 15, 2017 in a December 2017 rating decision.  Whether a TDIU may be awarded prior to this date remains at issue.

Upon review of the evidence, and in light of the awards above, the Board finds that a TDIU is indeed warranted, effective March 23, 2011.  Above, the Board has granted a 70 percent rating for PTSD with depressive disorder as of March 23, 2011.  As a result, the Veteran now meets the schedular criteria for a TDIU under the provisions of 38 C.F.R. § 4.16(a) as of that date.  The key question at issue is whether the evidence demonstrates that the Veteran's PTSD with depressive disorder prevented the Veteran from securing of following gainful employment at any time from March 23, 2011 to May 14, 2017.  

At an October 2017 VA examination, an examiner noted that the Veteran had not worked since 2008.  He was employed for 30 years before the plant where he worked closed.  The examiner described the Veteran's current psychiatric symptoms as "moderately severe," and indicated that if the Veteran was currently employed, he would likely have work-related difficulties including: (1) problems interacting effectively with supervisors, co-workers, and customers due to irritability and tendency to isolate; (2) reduced work performance due to attention/concentration and short-term memory problems, with problems completed some tasks correctly and efficiently; (3) problems with consistent work attendance due to lingering fatigue/emotional distress from nightmares.

Based on these findings, the RO awarded a TDIU in December 2017.  Notably, upon review of the Veteran's history from 2011 to 2017, and as demonstrated by the 70 percent rating now awarded throughout that time period, the Board observes no substantial difference in the severity of symptoms from 2011 through 2017.  Indeed, as noted above, a March 2011 VA treatment report specifically documents an assessment of chronic PTSD with "severe" major depressive disorder with psychotic features.  A November 15, 2011 VA assessment indicates that the Veteran reported that he heard voices on occasion and seemed "sad and withdrawn, like holding something inside him."  The clinician noted that the Veteran was in need of continued mental health services to maintain stabilization.  His isolative behaviors were evident at the August 2012 VA examination, and it was reported at that time the Veteran experienced sleep disturbances, irritability/anger, detachment, social isolation, decreased attention and concentration, and decreased interest in activities.  These are the same symptoms identified by the October 2017 VA examiner above, that were specified as inhibitors to his ability to work.  The Veteran specifically stated in August 2012 that he did not think he would be able to work due to side effects of psychiatric medication, problems concentrating and memory problems.  

In considering the Veteran's past experience, the debilitating effects of his psychiatric disability, and in resolving all remaining doubt in the Veteran's favor, the Board finds that as of March 23, 2011, the evidence demonstrates that the Veteran's service-connected PTSD with depressive disorder prevented him from securing or following a gainful occupation.  March 23, 2011 is the earliest date this award may be effective, based on his March 23, 2012 claim for increase.  


ORDER

An effective date of March 23, 2011, but no earlier, for the award of an increased rating for PTSD with depression, is granted.

Effective March 23, 2011, an increased rating to 70 percent, but no higher, for PTSD with depressive disorder, is granted.

Effective March 23, 2011, a TDIU is granted. 




____________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


